tcmemo_2014_177 united_states tax_court delbert m bunch and ernestine l bunch petitioners v commissioner of internal revenue respondent docket no filed date ps claimed a deduction for a bad_debt_loss on their schedule a itemized_deductions ps subsequently filed a form 1040x amended u s individual_income_tax_return and characterized the claimed bad_debt_loss as a theft_loss on their schedule c profit or loss from business r determined that ps were not eligible for a theft_loss or bad_debt_loss deduction for the tax_year and issued a notice_of_deficiency disallowing a current deduction for the claimed loss held ps are unable to deduct their loss as a theft_loss for the tax_year held further ps are unable to deduct their loss as a bad_debt_loss for the tax_year delbert m bunch and ernestine l bunch pro sese wesley j wong for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in income_tax respondent determined for petitioners’ tax_year on or before date petitioners filed a joint federal_income_tax return for the tax_year on date petitioners filed a form 1040x amended u s individual_income_tax_return for the tax_year on date respondent issued to petitioners a notice_of_deficiency for the tax_year disallowing a deduction for petitioners’ claimed bad_debt_loss of dollar_figure in the notice respondent also determined that petitioners were not allowed to deduct the loss of dollar_figure as a theft_loss the only issues for decision are whether petitioners may claim a bad_debt deduction of dollar_figure for the tax_year and if not whether petitioners may claim a theft_loss of dollar_figure for the tax_year unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar this amount is dollar_figure reduced to reflect statutory limitations of dollar_figure and of adjusted_gross_income see sec_165 h findings_of_fact according to their federal_income_tax return petitioner delbert m bunch is a broker and petitioner ernestine l bunch a consultant at the time the petition was filed mr and mrs bunch resided in las vegas nevada loan to mortgage co in petitioners discovered an opportunity in a newspaper advertisement to invest in u s a commercial mortgage co mortgage co mortgage co raised money from investors and made loans to developers for the construction of real_estate in date mortgage co created the diversified trust deed fund diversified fund an unregistered investment fund joseph d milanowski then mortgage co ’s president was actively involved in the diversified fund on date petitioners and some of their family members loaned mortgage co dollar_figure million of which petitioners contributed dollar_figure in exchange for a promissory note note according to the note petitioners and their colenders were to be paid interest at a rate of per annum with the principal due one year after the final interest payment the note provided that the loan was secured_by one or more collateral assignments of deeds of trust the note contained an acceleration clause which stated that u pon the occurrence of an event of default lender may declare the entire principal balance of the note then outstanding to be due and payable immediately mr milanowski signed the note on mortgage co ’s behalf in his capacity as its president in several loans in mortgage co ’s portfolio apparently went into default petitioners were not aware of these defaults they never received any monthly or quarterly statements with respect to their loans they never knew what mortgage co did with the principal from their note petitioners and their family members received their regular_interest payments according to the note until date mortgage co ’s bankruptcy proceeding on date mortgage co filed for bankruptcy under chapter of the united_states bankruptcy code according to its bankruptcy petition mortgage co had dollar_figure-dollar_figure million in assets and dollar_figure-dollar_figure million in outstanding liabilities at the time of filing when mr milanowski pleaded guilty to wire fraud on date in connection with the diversified fund his plea agreement with the united_states stated more specifically that as of date when it filed for bankruptcy mortgage co had approximately dollar_figure million in assets under its management on date mr bunch and a group of unsecured nonpriority claimants related to him filed a proof_of_claim for dollar_figure against mortgage co in the u s bankruptcy court for the district of nevada bankruptcy court petitioners allege they filed the proof_of_claim in order to prove their loss and get tax refunds nearly three years later on date the bankruptcy court allowed petitioners’ claim against mortgage co as a general unsecured claim in the amount of dollar_figure the claim’s allowance occurred before a dollar_figure million interim distribution to creditors approved by the bankruptcy court on date petitioners received at least one distribution from mortgage co ’s bankruptcy_estate though the record does not clearly establish its timing in a disclosure statement submitted to the court mortgage co estimated that it would have sufficient funds to pay -33 of all general unsecured claims after payments to higher priority creditors and at a meeting petitioners were advised that they could expect to recover around dollar_figure of their loaned funds in date the chapter bankruptcy trustee reported that the first interim distribution in late had covered of allowed unsecured claims on a pro_rata basis and that a second interim distribution in date had raised the aggregate percentage to see second motion to extend the usacm liquidating trust’s scheduled termination date pincite in re usa commercial mortgage co no bk-s-06-10725-lbr bankr d nev date a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the parties request it see fed r evid c f see also 116_f3d_422 9th cir observing that a court may take judicial_notice sua sponte in general the court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b as we do here a court may take judicial_notice of pleadings and court orders filed in related proceedings see 99_f3d_289 n 9th cir ample precedent exists for our reliance on electronic versions available through the official web site of the u s bankruptcy court for the district of nevada see eg 266_fedappx_392 6th cir holding that court could take judicial_notice of information on the inmate locator which enables the public to track the location of federal inmates is maintained by the federal bureau of prisons and is accessed through the agency’s web site to discover that appellant had been released since the filing of his appeal and conclude that there remained no actual injury which the court could redress with a favorable decision and thus dismiss the appeal as moot 330_f3d_919 7th cir holding that district_court erred when it refused to take judicial_notice of information on official web site of federal_agency that maintained medical records on retired military personnel the fact of which was appropriate for judicial_notice because it is not subject_to reasonable dispute 609_fsupp2d_895 ndollar_figure d ariz plaintiffs place a great deal of credence in federal agency’s website but they did not request that the court take judicial_notice of that website in the exercise of its discretion however as fed r evid c allows the court will take judicial_notice of that website we emphasize however that we take judicial_notice of the trustee’s report only for the fact of its content and not for the truth of that content at trial neither party introduced documentary_evidence to substantiate whether mr and mrs bunch in fact benefited from the interim distributions the trustee describes donald r walker a member of the unsecured creditors’ committee committee for mortgage co ’s bankruptcy proceeding testified that the committee learned of the loss in the latter part of just before the bankruptcy plan was confirmed during the committee discussed bringing criminal charges against mr milanowski and attorneys for some creditors communicated with the federal bureau of investigation fbi about prosecuting him mr bunch testified that petitioners learned of mortgage co ’s bankruptcy and that their loaned funds had been lost or stolen in through a meeting with mr milanowski and examination of mortgage co ’s tax returns and financial statements he also testified however that mr milanowski did not reveal during the meeting that mortgage co had fraudulently misrepresented its assets and liabilities in its bankruptcy filings and that petitioners learned only later that mortgage co ’s reported financials were untrue tax returns petitioners filed a form_1040 u s individual_income_tax_return for taxable_year they claimed a bad_debt deduction of dollar_figure on their form 1040x they changed their claimed bad_debt deduction of dollar_figure to a theft_loss deduction of dollar_figure on date respondent issued petitioners a notice_of_deficiency for taxable_year determining a deficiency in income_tax of dollar_figure opinion petitioners sought to deduct the unrecovered funds they had advanced to mortgage co first as a bad_debt_loss and later as a theft_loss we examine both alternatives either way deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deduction claimed rule a see also 503_us_79 308_us_488 292_us_435 although sec_7491 may shift the burden_of_proof in specified circumstances petitioners did not argue and in any event have not established that they meet the prerequisites under sec_7491 and for such a shift i bad_debt deduction an individual taxpayer is entitled to a deduction for a debt business or nonbusiness that becomes wholly worthless during the taxable_year see sec_166 sec_1_166-5 income_tax regs the distinction between a business_bad_debt and a nonbusiness_bad_debt is important because business bad_debts offset ordinary_income dollar for dollar see sec_166 d a while a nonbusiness_bad_debt is treated as a loss arising from the sale_or_exchange of a capital_asset held for not more than one year see sec_166 sec_1 a income_tax regs the distinction between business and nonbusiness_bad_debt matters for a second reason as well for an individual taxpayer a deduction may also be allowed for a business_bad_debt that is only partially worthless to the extent it is charged off during the taxable_year sec_166 d business_debts are defined in sec_166 as those created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business petitioners’ evidence does not show that the debt at issue here is a business debt rather they were merely investors in mortgage co therefore the debt was a nonbusiness_debt see 373_us_193 because petitioners’ loan to mortgage co was a nonbusiness_debt petitioners must establish that the debt was wholly worthless within the meaning of sec_166 as of the close of in order to be entitled to a deduction for that year there is no standard test for determining worthlessness whether and when a debt becomes worthless depends on all the facts and circumstances 14_tc_1282 in general the year of worthlessness must be established by identifiable events constituting reasonable grounds for abandoning any hope of recovery 77_tc_582 a creditor’s determination that there is no hope of recovery_of a debt due and owing must be made in the exercise of sound business judgment and based upon information that is as complete as is reasonably obtainable regarding the debtor’s financial condition or ability to satisfy the debt but the creditor need not be an incorrigible optimist see 54_tc_239 on date petitioners filed a proof_of_claim in the bankruptcy court against mortgage co a proof_of_claim is a written_statement setting forth a creditor’s claim fed r bankr p a an executed proof_of_claim that is correctly filed constitutes prima facie evidence of the validity and amount of the claim id para f once a creditor files a proof_of_claim and the claim is accepted or allowed by the bankruptcy court the creditor becomes entitled to participate in any distribution from the bankruptcy_estate to the extent of that creditor’s rights relative to those of other creditors in the bankruptcy see u s c sec_502 a providing that creditor’s claim proof of which is filed is deemed allowed absent objection by a party in interest and for distribution of bankruptcy_estate in payment of allowed claims petitioners allege they filed the proof_of_claim in order to prove their loss and get tax refunds even if we were to accept that the proof_of_claim established the amount of petitioners’ loss the document does not establish that petitioners had no hope of recovery in on the contrary it tends to establish the reverse by filing a proof_of_claim in mortgage co ’s bankruptcy petitioners took the requisite step to secure a place in the order of distribution from the bankruptcy_estate and thereby increased their odds of recovering at least some of the loaned funds moreover in there was no clear indication of what mortgage co ’s assets and liabilities were mortgage co asserted that it had excess_assets and the truth or falsity of this assertion was neither revealed in the bankruptcy proceeding nor otherwise known to petitioners until after further as of the end of the bankruptcy court had yet to allow or disallow petitioners’ claim so they could not know definitively what portion of their loss if any might be satisfied from the bankruptcy_estate hence the information reasonably obtainable by petitioners indicated they had some hope of at least a partial recovery as of date that hope would not have been vain three years later the bankruptcy court authorized partial repayment of unsecured creditors like petitioners by way of two interim distributions accordingly petitioners are not entitled to deduct a bad_debt_loss for because they could not establish by the end of the tax_year the amount of their loan that they were not going to recover from mortgage co ii the theft_loss deduction sec_165 permits a deduction against ordinary_income for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_165 a taxpayer who like petitioners claims a loss deduction due to theft pursuant to sec_165 must prove two elements to properly substantiate a deduction first the taxpayer must prove that the loss is attributable to a theft that was established as such in the year for which the deduction is claimed and second because sec_165 allows the deduction for the year in which a loss is sustained the taxpayer must demonstrate that the loss was incurred in the year for which the deduction is claimed petitioners have not proven that--as of date--because of a theft they had no hope of recovering any of the funds they had loaned to mortgage co the term theft in sec_165 is a word of general and broad meaning that includes any criminal appropriation of another’s property such as theft by swindling false pretenses and other forms of guile 232_f2d_107 5th cir sec_1_165-8 income_tax regs whether a theft_loss has been established depends upon the law of the state where the alleged theft occurred 540_f2d_448 9th cir aff’g 61_tc_354 79_tc_846 63_tc_736 aff’d without published opinion 523_f2d_1053 5th cir a taxpayer must prove a theft occurred under applicable state law by only a preponderance_of_the_evidence see 16_tc_163 if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail in mr milanowski pleaded guilty to wire fraud however a criminal conviction is not necessary in order for a taxpayer to demonstrate a theft_loss see 34_tc_688 petitioners and mr walker testified that they discovered mortgage co ’s losses in additionally according to mr walker in the committee discussed bringing criminal charges against mr milanowski the committee had been talking with the fbi in about a criminal investigation of mr milanowski petitioners have not provided enough evidence to prove using only information available in that mr milanowski was a thief even under the lesser standard of preponderance_of_the_evidence even if the court were to accept that petitioners could have proven mr milanowski a thief in they would still need to prove that they sustained a theft_loss in generally a theft_loss is treated as sustained during the taxable_year in which the taxpayer discovers it sec_165 e however even after a theft_loss is discovered if a claim for reimbursement exists during the year of the loss with respect to which there is a reasonable prospect of at least some recovery then a theft_loss is treated as sustained only when it can be ascertained with reasonable certainty whether such reimbursement for the loss will be obtained and the amount thereof 128_f3d_1410 10th cir aff’g tcmemo_1995_342 sec_1_165-1 a as the court_of_appeals for the tenth circuit explained under the internal_revenue_code a theft_loss is not sustained at the time the theft actually occurs rather any loss arising from theft continued income_tax regs stated differently a reasonable_prospect_of_recovery will postpone the theft_loss deduction until such time as the prospect no longer exists continued shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss sec_165 further the treasury regulations provide that even after a theft_loss is discovered if a claim for reimbursement exists during the year of the loss with respect to which there is a reasonable_prospect_of_recovery then a theft_loss is treated as sustained only when it can be ascertained with reasonable certainty whether or not such reimbursement for the loss will be obtained sec_1_165-1 sec_1 d accord sec_1_165-8 in essence this has been interpreted to mean that the existence of a claim of reimbursement with a reasonable_prospect_of_recovery will prevent a loss from being considered as sustained unless and until it is determined with reasonable certainty that such reimbursement will not be obtained see eg 433_f2d_640 3rd cir 128_f3d_1410 10th cir aff’g tcmemo_1995_342 petitioners specifically sought to deduct a theft_loss pursuant to sec_165 but sec_165 has two additional paragraphs as we have concluded see supra p petitioners’ loan to mortgage co was not connected to a trade_or_business so sec_165 would not apply because they made the loan as an investment a transaction entered into for profit unconnected with a trade_or_business sec_165 could potentially apply to deduct their loss pursuant to that provision however petitioners would still be obliged to establish that they sustained the loss in see sec_165 to do so they would need to show that the loss was fixed by identifiable events occurring in sec_1 d income_tax regs however as with a theft_loss where there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of a loss claimed pursuant to sec_165 is treated as continued petitioners have the burden of proving they have sustained a theft_loss see rule a petitioners attempted to establish their loss by filing a proof_of_claim in mortgage co ’s bankruptcy proceeding for the reasons explained above petitioners have not shown that there was no reasonable_prospect_of_recovery as of the end of the tax_year in fact petitioners did recover at least some portion of their claimed loss though the record does not clearly establish whether this recovery occurred in and or in a subsequent year consequently neither the amount of the bad_debt nor the amount of the theft_loss was established by date and no deduction under either sec_165 or sec_166 is allowable for petitioners’ tax_year we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless continued having been sustained until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs had petitioners sought to deduct their loss for the taxable_year pursuant to sec_165 rather than sec_165 we would accordingly follow a similar analysis to reflect the foregoing decision will be entered under rule
